 



Exhibit 10.5
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Security Agreement”), dated as of February
28, 2007, is by and among the GRANTORS listed on the signature pages hereto and
such PERSONS that hereafter become parties to this Security Agreement (each a
“Grantor” and collectively, the “Grantors”) and CAPITALSOURCE FINANCE LLC, in
its capacity as Agent for Lenders (as defined below) (in such capacity, the
“Secured Party”). Capitalized terms used herein shall have the meanings ascribed
to them in Section 1 below.
W I T N E S S E T H:
     A. Pursuant to that certain Credit Agreement dated as of the date hereof by
and among Global Employment Solutions, Inc., a Colorado corporation
(“Borrower”), Global Employment Holdings, Inc., a Delaware corporation
(“Parent”), Temporary Placement Service, Inc., a Georgia corporation,
Southeastern Personnel Management, Inc., a Florida corporation, Main Line
Personnel Services, Inc., a Pennsylvania corporation, Friendly Advanced Software
Technology, Inc., a New York corporation, Excell Personnel Services Corporation,
an Illinois corporation, Southeastern Staffing, Inc., a Florida corporation, Bay
HR, Inc., a Florida corporation, Southeastern Georgia HR, Inc., a Georgia
corporation, Southeastern Staffing II, Inc., a Florida corporation, Southeastern
Staffing III, Inc., a Florida corporation, Southeastern Staffing IV, Inc., a
Florida corporation, Southeastern Staffing V, Inc., a Florida corporation,
Southeastern Staffing VI, Inc., a Florida corporation, Keystone Alliance, Inc.,
a Florida corporation (together with the Borrower and the Parent, the “Credit
Parties”), Agent, and the lenders party thereto (“Lenders”) from time to time
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified and in effect, the “Credit
Agreement”), Lenders have agreed to make the Loans described therein to
Borrower.
     B. As a condition precedent to Agent and Lenders entering into the Credit
Agreement, and making Loans to the Borrower, Grantors are required to enter into
this Security Agreement to secure the payment and performance of each Grantor’s
obligations, liabilities and indebtedness arising under the Loan Documents to
which each such Grantor is a party.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
     1. Defined Terms. All capitalized terms used but not defined herein have
the meanings given to them in the Credit Agreement or in Appendix A thereto. All
other terms contained in this Security Agreement, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
used or defined therein. Whenever the context so requires, each reference to
gender includes the masculine and feminine, and the singular number includes the
plural and vice versa. The following capitalized terms shall have the following
meanings for purposes of this Security Agreement:
Security Agreement
CapitalSource—Global Employment

1



--------------------------------------------------------------------------------



 



          (a) “Account Debtor” means any Person who is obligated under an
Account.
          (b) “Acknowledgement of IP Lien” means that certain Acknowledgement of
Intellectual Property Collateral Lien, dated as of the date hereof, by and among
Borrower, the other Grantors party thereto, and the Agent, as amended,
supplemented or otherwise modified from time to time.
          (c) “Contractual Obligations” means, with respect to any Person, all
of such Person’s obligations of payment and performance under any agreement,
instrument, document, permit, and certificate, and all other undertakings of
such Person.
          (d) “Copyright License” means, with respect to a Grantor, any and all
rights now owned or hereafter acquired by such Grantor under any written
agreement granting any right to use any Copyright or Copyright registration.
          (e) “Copyrights” means, with respect to a Grantor, all of the
following now owned or hereafter adopted or acquired by such Grantor: (i) all
copyrights and General Intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof; and (ii) all reissues, extensions or renewals
thereof.
          (f) “Intellectual Property” means, with respect to a Grantor, all of
such Grantor’s rights, title and interest in and to all Copyrights, Patents,
Trademarks and Licenses.
          (g) “Lender Parties” means, collectively, Agent and Lenders
          (h) “Licenses” means, with respect to a Grantor, any Copyright
License, Patent License, Trademark License or other license of rights or
interests now held or hereafter acquired by such Grantor.
          (i) “Patent License” means, with respect to a Grantor, rights under
any written agreement now owned or hereafter acquired by such Grantor granting
any right with respect to any invention on which a Patent is in existence.
          (j) “Patents” means, with respect to a Grantor, all of the following
in which such Grantor now holds or hereafter acquires any interest: (i) all
letters patent of the United States or any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or of any other country, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or any other country, and (ii) all reissues,
continuations, continuations-in-part or extensions thereof.
          (k) “Priority Permitted Liens” means Permitted Liens contemplated by
and to the extent permitted under Sections 7.3(b), (d) and/or (e) of the Credit
Agreement.
Security Agreement
CapitalSource—Global Employment

2



--------------------------------------------------------------------------------



 



          (l) “Trademark License” means, with respect to a Grantor, rights under
any written agreement now owned or hereafter acquired by such Grantor granting
any right to use any Trademark.
          (m) “Trademarks” means, with respect to a Grantor, all of the
following now owned or hereafter adopted or acquired by such Grantor: (i) all
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, internet domain names, other source or business identifiers,
prints and labels on which any of the foregoing have appeared or appear, designs
and general intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications (other than
intent-to-use applications) in connection therewith, including registrations,
recordings and applications (other than intent-to-use applications) in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state or territory thereof, or any other country or any
political subdivision thereof; (ii) all reissues, extensions or renewals
thereof; and (iii) all goodwill associated with or symbolized by any of the
foregoing.
          (n) “UCC jurisdiction” means any jurisdiction that has adopted all or
substantially all of Article 9 as contained in the 2000 Official Text of the
UCC, as recommended by the National Conference of Commissioners on Uniform State
Laws and the American Law Institute, together with any subsequent amendments or
modifications to the Official Text.
     2. Grant of Lien.
          (a) To secure the prompt and complete payment, performance and
observance of all of the Obligations and all renewals, extensions,
restructurings and refinancings thereof, each Grantor hereby grants, mortgages,
pledges and hypothecates to Agent, for the benefit of the Lender Parties, a Lien
upon all of its right, title and interest in, to and under all personal property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade names, styles or
derivations thereof), and whether owned or consigned by or to, or leased from or
to, such Grantor, and regardless of where located (all of which being
hereinafter collectively referred to as the “Collateral”), including:

  (i)   all Accounts;     (ii)   all Chattel Paper;     (iii)   all Documents;  
  (iv)   all General Intangibles (including payment intangibles and Software);  
  (v)   all Goods (including Inventory, Equipment and Fixtures);     (vi)   all
Instruments;     (vii)   all Investment Property;

Security Agreement
CapitalSource—Global Employment

3



--------------------------------------------------------------------------------



 



  (viii)   all Deposit Accounts, including Blocked Accounts (as defined in
Section 6 below), Concentration Accounts (as defined in Section 6 below),
Designated Deposit Accounts (as defined in Section 6 below) and all other bank
accounts and all deposits therein;     (ix)   all money, cash and cash
equivalents;     (x)   all Supporting Obligations and Letter-of-Credit Rights;  
  (xi)   the commercial tort claims described on Schedule VI attached hereto;
and     (xii)   all Proceeds, tort claims, insurance claims and other rights to
payment not otherwise included in the foregoing and products of the foregoing
and all accessions to, substitutions and replacements for, and rents and profits
of, each of the foregoing.

          (b) In addition, to secure the prompt and complete payment,
performance and observance of the Obligations and in order to induce Agent and
Lenders as aforesaid, each Grantor hereby grants to Agent, for the benefit of
the Lender Parties, a right of setoff against the property of such Grantor held
by Agent or any Lender, consisting of property described above in Section 2(a)
now or hereafter in the possession or custody of or in transit to Agent or any
Lender, for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power.
          (c) The foregoing notwithstanding, and with respect to the grant of
Liens and security interests hereunder only, the term “Collateral” shall not
include the following “Excluded Collateral”: each Grantor’s Equipment, Fixtures
and General Intangibles, in each case subject to a capital lease or other
agreement (A) the terms of which expressly prohibit the granting of a lien or an
assignment with respect to such item and then only to the extent (i) any
necessary consent shall not have been obtained, and (ii) the terms of any such
capital lease or other agreement are not in contravention of Sections 9-406,
9-407 or 9-408 of the UCC, or (B) with respect to which the granting of liens
and security interests therein would otherwise result in a loss of rights
therein by operation of law. Each Grantor hereby represents and warrants to
Agent and Lenders that (i) the failure of Agent to receive a security interest
in any of the Excluded Collateral shall not result in Agent failing to have a
priority security interest in a material portion of the assets and Property of
the Grantors, and (ii) the Excluded Collateral, when taken as a whole, is not
material to the operations, business, properties or condition of any Grantor.
          (d) The foregoing notwithstanding, the pledge of equity of any foreign
Subsidiary of Borrower shall be limited to sixty-six percent (66%) of the voting
equity securities of any such foreign Subsidiary, to the extent, in any such
case, such guaranty or granting, or a pledge of additional equity securities,
would result in material and adverse tax consequences to Borrower under Section
956 of the Code as determined by Agent and the Requisite Lenders in their
Permitted Discretion.
     3. Agent’s and Lenders’ Rights; Limitations on Agent’s and Lenders’
Obligations.
Security Agreement
CapitalSource—Global Employment

4



--------------------------------------------------------------------------------



 



          (a) It is expressly agreed by each Grantor that, anything herein or in
any other Loan Document to the contrary notwithstanding, such Grantor shall
remain liable under each of its Contractual Obligations, including all Permits,
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder. Neither Agent nor any Lender shall have any
obligation or liability under any Contractual Obligation by reason of or arising
out of this Security Agreement or any other Loan Document or the granting herein
of a Lien thereon or the receipt by Agent or any Lender of any payment relating
to any Contractual Obligation pursuant hereto. Neither Agent nor any Lender
shall be required or obligated in any manner to perform or fulfill any of the
obligations of any Grantor under or pursuant to any Contractual Obligation, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contractual Obligation, or to present or file any claims, or to take
any action to collect or enforce any performance or the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.
          (b) At any time an Event of Default has occurred and is continuing,
without prior notice to any Grantor, Agent may notify Account Debtors and other
Persons obligated on any of the Collateral that Agent has a security interest
therein, and that payments shall be made directly to Agent, for the benefit of
the Lender Parties, and upon the request of Agent after the occurrence and
during the continuance of an Event of Default, each Grantor shall so notify
Account Debtors and other Persons obligated on Collateral. Once any such notice
has been given to any Account Debtor or other Person obligated on Collateral, no
Grantor shall give any contrary instructions to such Account Debtor or other
Person without Agent’s prior written consent.
          (c) Without prior notice to any Grantor, Agent may, in Agent’s own
name, in the name of a nominee of Agent or in the name of any Grantor,
communicate (by mail, telephone, facsimile or otherwise) with Account Debtors,
parties to Contractual Obligations and obligors in respect of Instruments to
verify with such Persons, to Agent’s satisfaction, the existence, amount, terms
of, and any other matter relating to, Accounts, Instruments, Chattel Paper
and/or payment intangibles.
     4. Representations and Warranties. Each Grantor represents and warrants to
Agent and the other Lender Parties that:
          (a) Such Grantor has rights in and the power to transfer each item of
the Collateral upon which it purports to grant a Lien hereunder free and clear
of any and all Liens other than Permitted Liens.
          (b) No effective security agreement, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Collateral is on file or of record in any public office, except such as
may have been filed (i) by such Grantor in favor of Agent pursuant to this
Security Agreement or the other Loan Documents, and (ii) in connection with any
other Permitted Liens.
          (c) This Security Agreement is effective to create a valid and
continuing Lien on and, upon the filing of financing statements naming each
Grantor as “debtor,” naming Agent
Security Agreement
CapitalSource—Global Employment

5



--------------------------------------------------------------------------------



 



as “secured party” and describing the Collateral in the filing offices with
respect to such Grantor set forth on Schedule I hereto, a perfected Lien in
favor of Agent, for the benefit of the Lender Parties, on the Collateral with
respect to which a Lien may be perfected by filing pursuant to the UCC. Such
Lien is prior to all other Liens, except Priority Permitted Liens, and is
enforceable as such against any and all creditors of and purchasers from such
Grantor (other than purchasers and lessees of Inventory in the ordinary course
of business and non-exclusive licensees of General Intangibles in the ordinary
course of business). Except as set forth in Sections 4(d), 4(f), and 4(g), all
action by such Grantor necessary or reasonably desirable to protect and perfect
such Lien on each item of such Collateral has been duly taken. Except as set
forth in Sections 4(d) and 6(a), other than (i) filing of the necessary UCC
financing statements and (ii) an Acknowledgement of IP Lien with respect to
federally registered patents, trademarks and copyrights, no authorization,
approval or consent is required to be obtained from any Governmental Authority
or other Person for the grant of the security interest herein, the perfection
thereof or the exercise by Agent of its rights and remedies hereunder.
          (d) Schedule II hereto lists all Capital Stock, Instruments,
Documents, Letter of Credit Rights and Chattel Paper in which such Grantor has
an interest as of the date hereof. All action by such Grantor necessary or
desirable to protect and perfect the Lien of Agent on each item set forth on
Schedule II (including the delivery of all originals thereof to Agent as
required by Section 5(a) and the legending of all Chattel Paper as required by
Section 5(b)) has been duly taken. The Lien of Agent, for the benefit of the
Lender Parties, on the Collateral listed on Schedule II hereto is prior to all
other Liens, except Permitted Liens that would be prior to the Liens in favor of
Agent as a matter of law, and is enforceable as such against any and all
creditors of and purchasers from such Grantor.
          (e) Such Grantor’s name as it appears in official filings in the state
of its incorporation or organization, all prior names of such Grantor during the
past five (5) years, as they appeared from time to time in official filings in
the state of its incorporation or organization, the type of entity of such
Grantor (including corporation, partnership, limited partnership or limited
liability company), organizational identification number issued by such
Grantor’s state of incorporation or organization or a statement that no such
number has been issued, such Grantor’s state of organization or incorporation,
the location of such Grantor’s chief executive office, principal place of
business, other offices, all warehouses, consignees and processors with whom
Inventory or other Collateral is stored or located and other premises where
Collateral and Excluded Collateral is stored or located, and the locations of
its books and records concerning the Collateral and Excluded Collateral are set
forth on Schedule III hereto. Schedule III hereto also sets forth the name as it
appears in official filings in the state of its incorporation or organization of
any Person from whom such Grantor has acquired assets during the past five
(5) years, other than assets acquired in the ordinary course of such selling
Person’s business, a description of all mergers that such Grantor has been a
party to during the past five (5) years, and a list of all prior locations of
such Grantor during the past five (5) years. Such Grantor has only one state of
incorporation or organization.
          (f) All motor vehicles owned by such Grantor as of the date hereof are
listed on Schedule IV hereto, by model, model year and vehicle identification
number, and, if requested by Agent with respect to any motor vehicle that is not
subject to a Permitted Lien, each Grantor shall deliver to Agent motor vehicle
title certificates for all such motor vehicles from
Security Agreement
CapitalSource—Global Employment

6



--------------------------------------------------------------------------------



 



time to time owned by such Grantor and shall cause such title certificates to be
filed (with Agent’s Lien noted thereon) in the appropriate state motor vehicle
filing offices.
          (g) As of the Closing Date, such Grantor does not have any interest
in, or title to, any Patent, Trademark or Copyright except as set forth in
Schedule 5.11 of the Credit Agreement. This Security Agreement is effective to
create a valid and continuing Lien on and, upon filing of the financing
statements naming each Grantor as “debtor,” naming Agent as “secured party” and
describing the Collateral in the filing offices with respect to such Grantor set
forth on Schedule I hereto and the Acknowledgment of IP Lien with the United
States Copyright Office and the United States Patent and Trademark Office,
perfected Liens in favor of Agent on such Grantor’s federally registered
Patents, Trademarks and Copyrights, and such perfected Liens are enforceable as
such as against any and all creditors of and purchasers from such Grantor. As of
the date hereof, upon filing of the Acknowledgement of IP Lien with the United
States Copyright Office and the United States Patent and Trademark Office and
the filing of appropriate financing statements in the filing offices set forth
on Schedule I hereto, all action necessary or reasonably desirable to protect
and perfect Agent’s Lien on such Grantor’s federally registered Patents,
Trademarks or Copyrights, as applicable, shall have been, or promptly after the
Closing Date will be, duly taken.
     5. Covenants. Without limiting each Grantor’s covenants and agreements
contained in the Credit Agreement and the other Loan Documents, each Grantor
covenants and agrees with Agent, for the benefit of the Lender Parties, that:
          (a) Further Assurances; Pledge of Instruments; Chattel Paper.
               (i) At any time and from time to time, upon the written request
of Agent and at the sole expense of such Grantor, such Grantor shall promptly
and duly execute and deliver any and all such further instruments and documents
and take such further actions as Agent may deem necessary or reasonably
desirable to obtain the full benefits of this Security Agreement and of the
rights and powers herein granted, including using commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to or for the benefit of Agent of any Contractual Obligation,
including any Permit, held by such Grantor and to enforce the security interests
granted hereunder.
               (ii) Upon request by Agent, such Grantor shall deliver to Agent
all Collateral consisting of negotiable Documents, certificated Capital Stock,
Chattel Paper and Instruments (other than checks received and deposited by such
Grantor for collection in the ordinary course of business), in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank, promptly after such Grantor receives the same; provided, that so long
as no Event of Default shall have occurred and be continuing, promptly upon such
Grantor’s request, Agent shall make available to such Grantor, for purposes of
presentation, collection and renewal (any such arrangement to be effected, to
the extent deemed appropriate by Agent, against trust receipt or like document),
any Instruments, negotiable Documents and Chattel Paper previously pledged and
delivered to Agent by such Grantor.
               (iii) Such Grantor shall, upon the request of Agent, (x) obtain
waivers or subordinations of Liens from landlords, bailees and mortgagees, and
(y) obtain signed
Security Agreement
CapitalSource—Global Employment

7



--------------------------------------------------------------------------------



 



acknowledgements of Agent’s Liens from bailees having possession of such
Grantor’s Goods that they hold for the benefit of Agent.
               (iv) Upon request by Agent, such Grantor shall obtain
authenticated letters of control from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for such Grantor.
               (v) As required by this Security Agreement, such Grantor shall
obtain an Account Control Agreement with each bank or financial institution
holding a Deposit Account for such Grantor.
               (vi) If such Grantor is or becomes the beneficiary of a letter of
credit, upon Agent’s request, enter into a tri-party agreement with Agent and
the issuer and/or confirmation bank with respect to Letter-of-Credit Rights
assigning such Letter-of-Credit Rights to Agent and directing all payments
thereunder to a Deposit Account subject to an Account Control Agreement, all in
form and substance satisfactory to Agent.
               (vii) Such Grantor shall take all steps reasonably necessary to
grant Agent control of all electronic Chattel Paper in accordance with the UCC
and all “transferable records,” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.
               (viii) Such Grantor hereby irrevocably authorizes Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or such jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(i) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor, and (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor agrees to furnish any
such information to the Agent promptly upon Agent’s request.
               (ix) Such Grantor shall enter into a supplement to this Security
Agreement, granting to Agent a Lien in any commercial tort claim acquired by it
after the date hereof.
          (b) Maintenance of Records. Such Grantor shall keep and maintain, at
its own cost and expense, accurate and complete records of the Collateral and
Excluded Collateral, including a record of any and all payments received and any
and all credits granted with respect to the Collateral and Excluded Collateral
and all other dealings with the Collateral and Excluded Collateral. Such Grantor
shall mark its books and records pertaining to the Collateral to evidence this
Security Agreement and the Liens granted hereby. If such Grantor retains
Security Agreement
CapitalSource—Global Employment

8



--------------------------------------------------------------------------------



 



possession of any Chattel Paper or Instruments (other than checks received and
deposited by such Grantor for collection in the ordinary course of business)
with Agent’s consent, such Chattel Paper and Instruments shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the security interest of CapitalSource Finance LLC, as
Agent, for the benefit of certain Lenders.”
          (c) Covenants Regarding Patent, Trademark and Copyright Collateral.
               (i) Promptly upon receipt, Grantor shall give the Secured Party
copies of all registration and filings with respect to its Intellectual
Property. In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent prior written notice thereof, and, upon request of Agent,
such Grantor shall execute and deliver any and all patent security agreements,
copyright security agreements or trademark security agreements as Agent may
request to evidence Agent’s Lien on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.
               (ii) Such Grantor shall take all actions necessary or reasonably
requested by Agent to maintain and pursue (and not abandon) each application, to
obtain the relevant registration and to maintain the registration of each
Patent, Trademark and Copyright (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall determine in its good faith business judgment that
such Patent, Trademark or Copyright is not material to the conduct of its
business.
               (iii) In the event that any of the Patent, Trademark or Copyright
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall notify Agent thereof and shall provide such instruments,
amended schedules, or other documents that the Agent may request, granting to
Agent a Lien in the resulting commercial tort claim. Such Grantor shall, unless
it shall determine in its good faith business judgment that such Patent,
Trademark or Copyright Collateral is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other reasonable actions as
Agent shall deem appropriate under the circumstances to protect such Patent,
Trademark or Copyright Collateral. Such Grantor shall take all commercially
reasonable steps necessary to defend itself against any Person accusing it of
infringing any Person’s Intellectual Property.
          (d) Compliance with Terms of Accounts, etc. Such Grantor will perform
and comply in all material respects with all obligations in respect of the
Collateral and Excluded Collateral and all other agreements to which it is a
party or by which it is bound relating to the Collateral and Excluded
Collateral.
          (e) Further Identification of Collateral and Excluded Collateral. Such
Grantor will, if requested by Agent, furnish to Agent, as often as Agent
reasonably requests, statements and schedules further identifying and describing
the Collateral and Excluded Collateral and such
Security Agreement
CapitalSource—Global Employment

9



--------------------------------------------------------------------------------



 



other reports in connection with the Collateral and Excluded Collateral as Agent
reasonably may request, all in such detail as Agent may specify. Such Grantor
shall promptly notify Agent in writing upon acquiring any interest hereafter in
property that is of a type where a security interest or lien must be or may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation.
          (f) Terminations; Amendments Not Authorized. Such Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement filed in favor of
Agent without the prior written consent of Agent and agrees that it will not do
so without the prior written consent of Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.
          (g) Use of Collateral. Such Grantor will do nothing to impair the
rights of Agent in any of the Collateral. Except as provided in the Credit
Agreement, such Grantor will not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any Account Debtor thereof
or allow any credit or discount thereon (other than credits and discounts in the
ordinary course of business).
          (h) Federal Claims. Such Grantor shall take such steps as may be
necessary to comply with any applicable federal or state assignment of claims
laws or other comparable laws if any Collateral constitutes a claim against the
United States government, any state government or any instrumentality or agent
thereof, the assignment of which is restricted by federal or state law.
     6. Bank Accounts; Collection of Accounts; Payments.
          (a) Upon the request by Agent, Agent and each Grantor shall enter into
an Account Control Agreement with each financial institution at which such
Grantor maintains any Deposit Account, including, without limitation, the
respective Deposit Accounts set forth on Schedule V hereto (each such Deposit
Account, and any other Deposit Account which from time to time hereafter shall
be subject to an Account Control Agreement is herein referred to as a
“Designated Deposit Account”). Each Account Control Agreement shall provide
(unless otherwise agreed to by the parties thereto), among other things, that
(i) all items of payment deposited in each Designated Deposit Account subject
thereto shall be held by the applicable financial institution (each financial
institution party to an Account Control Agreement is herein referred to as a
“Designated Depositary Account Bank”), as agent or bailee-in-possession for
Agent, on behalf of the Lender Parties, (ii) the Designated Depositary Account
Bank executing such Account Control Agreement has no rights of offset or
recoupment of any other claim against any Designated Deposit Account subject
thereto, other than for customary payment of its services and other charges
directly related to the administration of each such Designated Deposit Account
and for returned checks or other returned items of payment, and (iii) solely to
the extent permitted by the immediately following sentence, the applicable
Designated Depositary Account Bank will transfer all amounts held or deposited
from time to time in any such Designated Deposit Account as Agent may so direct
in a written notice of sole control. With respect to Designated Deposit Accounts
that are not used for collections (e.g., disbursement only deposit accounts),
Agent agrees that (x) it will not deliver a notice of sole control to a
Designated Depositary Account Bank as contemplated by the pertinent Account
Control Agreement until
Security Agreement
CapitalSource—Global Employment

10



--------------------------------------------------------------------------------



 



such time as an Event of Default has occurred and is continuing, and (y) upon
the waiver of any such Event of Default by Agent or Requisite Lenders, as the
case may be, Agent will withdraw in writing any such notice of sole control
previously delivered to a Designated Depositary Account Bank and take such other
action as may be reasonably necessary to restore such Grantor’s right to access
the pertinent Designated Deposit Account. Each Grantor hereby grants to Agent,
for the benefit of the Lender Parties, a continuing lien upon, and security
interest in, all Designated Deposit Accounts now or at any time hereafter
established and/or maintained by such Grantor and all funds at any time paid,
deposited, credited or held in such accounts (whether for collection,
provisionally or otherwise) or otherwise in the possession of any Designated
Depositary Account Bank for deposit into a Designated Deposit Account, and such
Grantor acknowledges and agrees that each Designated Depositary Account Bank
shall act as Agent’s agent in connection therewith as may be required pursuant
to the pertinent Account Control Agreement. No Grantor shall establish any
Deposit Account with any financial institution unless, prior to such
establishment, Agent, the applicable Grantor and such financial institution
shall have entered into an Account Control Agreement.
          (b) Each Grantor shall establish lockbox or blocked accounts
(collectively, “Blocked Accounts”) in such Grantor’s name with such banks as are
reasonably acceptable to Agent (“Collecting Banks”), subject to an Account
Control Agreement pursuant to which all Account Debtors shall directly remit all
payments on Accounts and in which such Grantor will immediately deposit all cash
payments for Inventory or other cash payments constituting proceeds of
Collateral and Excluded Collateral, in the identical form in which such payment
was made, whether by cash or check. In addition, Agent, for the benefit of the
Lender Parties, may establish one or more depository accounts at each Collecting
Bank or at a centrally located bank in the name of Agent or such Grantor as
customer (collectively, the “Concentration Accounts”). All amounts held or
deposited from time to time in the Blocked Accounts held by such Collecting Bank
shall be transferred on a daily basis to Agent (as Agent may direct) or any of
the Concentration Accounts. Subject to the foregoing, each Grantor hereby agrees
that all payments received by Agent or any Lender whether by cash, check, wire
transfer or any other instrument, made to such Blocked Accounts or Concentration
Accounts or otherwise received by Agent or any Lender and whether on the
Accounts or as proceeds of other Collateral or otherwise will be subject to a
valid and perfected first priority security interest in favor of Agent, for the
benefit of the Lender Parties. Each Grantor, and any of its Affiliates,
employees, agents and other Persons acting for or in concert with such Grantor
shall, acting as trustee for Agent and Lenders, receive any moneys, checks,
notes, drafts or other payments relating to and/or constituting proceeds of
Accounts or other Collateral or Excluded Collateral which come into the
possession or under the control of such Grantor or any Affiliates, employees,
agents, or other Persons acting for or in concert with such Grantor, and
immediately upon receipt thereof, such Grantor or such Persons shall deposit the
same or cause the same to be deposited in kind, in a Blocked Account or other
account subject to an Account Control Agreement.
          (c) If at any time a Collecting Bank is obligated to transfer to Agent
or any Concentration Account all amounts held or deposited in the Blocked
Accounts held by such Collecting Bank, no Grantor shall nor shall any such
Grantor permit any Subsidiary to, accumulate or maintain cash in any
disbursement or payroll account, as of any date, in an amount
Security Agreement
CapitalSource—Global Employment

11



--------------------------------------------------------------------------------



 



in excess of checks outstanding against such account as of such date and amounts
necessary to meet minimum balance requirements.
          (d) Each Grantor shall close any of its Designated Deposit Accounts
(and promptly establish replacement Designated Deposit Accounts with a
Designated Depositary Account Bank) maintained with a Designated Depositary
Account Bank which is the subject of a written notice from Agent that the
creditworthiness of such Designated Depositary Account Bank or any of its
affiliates is no longer reasonably acceptable to Agent, or that the operating
performance, funds transfer or availability procedures or performance with
respect to any Account Control Agreement of such Designated Depositary Account
Bank is no longer acceptable in Agent’s reasonable judgment.
     7. Agent’s Appointment as Attorney-In-Fact.
     On the Closing Date each Grantor shall execute and deliver to Agent a power
of attorney (the “Power of Attorney”) substantially in the form attached hereto
as Exhibit A. The power of attorney granted pursuant to the Power of Attorney is
a power coupled with an interest and shall be irrevocable. The powers conferred
on Agent, for the benefit of the Lender Parties, under the Power of Attorney are
solely to protect Agent’s interests (for the benefit of the Lender Parties) in
the Collateral and the Excluded Collateral, and shall not impose any duty upon
Agent or any Lender to exercise any such powers. NONE OF AGENT, LENDERS OR THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY
POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY
TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
     8. Remedies; Rights Upon Default.
          (a) In addition to all other rights and remedies granted under this
Security Agreement, the Credit Agreement, the other Loan Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon such Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith (personally or through its agents or attorneys) enter upon the
premises where any Collateral or Excluded Collateral is located, without any
obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving such Grantor or any other Person
notice and opportunity for a hearing on Agent’s claim or action and may take
possession of, collect, receive, assemble, process, appropriate, remove and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or otherwise dispose
Security Agreement
CapitalSource—Global Employment

12



--------------------------------------------------------------------------------



 



of and deliver said Collateral (or contract to do so), or any part thereof, in
one or more parcels at a public or private sale or sales, at any exchange at
such prices as it may deem acceptable, for cash or on credit or for future
delivery without assumption of any credit risk. To facilitate the foregoing,
Agent shall have the right to take possession of each Grantor’s original books
and records, to obtain access to each Grantor’s data processing equipment,
computer hardware and Software and to use all of the foregoing and the
information contained therein in any manner which Agent deems appropriate. Agent
or any Lender shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of Agent and Lenders, the whole or any part of said Collateral
so sold, free of any right or equity of redemption, which equity of redemption
each Grantor hereby releases. Such sales may be adjourned and continued from
time to time with or without notice. Agent shall have the right to conduct such
sales on each Grantor’s premises or elsewhere and shall have the right to use
such Grantor’s premises without charge for such time or times as Agent deems
necessary or advisable.
     If any Event of Default shall have occurred and be continuing, each Grantor
further agrees, at Agent’s request, to assemble the Collateral and make it
available to Agent at a place or places designated by Agent which are reasonably
convenient to Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. Without limiting the foregoing, Agent shall also have the right to
require that each Grantor store and keep any Collateral pending further action
by Agent, and while Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain the Collateral in good condition. Until Agent is able to effect a
sale, lease, license or other disposition of Collateral, Agent shall have the
right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by Agent. Agent shall have no obligation to
any Grantor to maintain or preserve the rights of any Grantor as against third
parties with respect to Collateral while Collateral is in the possession of
Agent. Agent may, if it so elects, seek the appointment of a receiver or keeper
to take possession of Collateral and to enforce any of Agent’s remedies (for the
benefit of the Lender Parties), with respect to such appointment without prior
notice or hearing as to such appointment. Agent shall apply the net proceeds of
any sale, lease, license, other disposition of, or any collection, recovery,
receipt, or realization on, the Collateral to the Obligations as provided in the
Credit Agreement, and only after so paying over such net proceeds, and after the
payment by Agent of any other amount required by any provision of law, need
Agent account for the surplus, if any, to such Grantor. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against Agent or any Lender arising out of the repossession, retention
or sale of the Collateral or Excluded Collateral except such as arise solely out
of the gross negligence or willful misconduct of Agent or such Lender as finally
determined by a court of competent jurisdiction. Each Grantor agrees that ten
(10) days prior notice by Agent of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters (provided that no such notice shall be required for Collateral that
(i) is perishable, (ii) threatens to decline speedily in value, or (iii) is of a
type customarily sold on a recognized market). Notwithstanding any such notice
of sale, Agent shall not be obligated to make any sale of Collateral. In
connection with any sale, lease, license or other disposition of Collateral,
Agent may disclaim any warranties that might arise in connection therewith and
Agent shall have no obligation to provide any warranties at such time. Each
Security Agreement
CapitalSource—Global Employment

13



--------------------------------------------------------------------------------



 



Grantor shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Obligations, including
any attorneys’ fees or other expenses incurred by Agent or any Lender to collect
such deficiency.
          (b) Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
          (c) To the extent that applicable law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for Agent (i) to fail to
incur expenses deemed significant by Agent to prepare Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or Excluded Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 8(c) is to provide non-exhaustive indications
of what actions or omissions by Agent would not be commercially unreasonable in
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 8(c). Without limitation upon the
foregoing, nothing contained in this Section 8(c) shall be construed to grant
any rights to any Grantor or to impose any duties on Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8(c).
          (d) Neither Agent nor any Lender shall be required to make any demand
upon, or pursue or exhaust any of their rights or remedies against, any Grantor,
any other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof. Neither Agent nor any Lender shall be required to marshal
Security Agreement
CapitalSource—Global Employment

14



--------------------------------------------------------------------------------



 



the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder or under any other Loan Document shall be cumulative. To
the extent it may lawfully do so, each Grantor absolutely and irrevocably waives
and relinquishes the benefit and advantage of, and covenants not to assert
against Agent or any Lender, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses (other than
indefeasible payment) it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Security Agreement, or otherwise.
     9. Grant of License to Use Property. For the purpose of enabling Agent to
exercise rights and remedies under Section 8 hereof (including, without limiting
the terms of Section 8 hereof, in order to take possession of, collect, receive,
assemble, process, appropriate, remove, realize upon, sell, lease, license,
assign, give an option or options to purchase or otherwise dispose of
Collateral) at such time as Agent shall be lawfully entitled to exercise such
rights and remedies after the occurrence and during the continuance of an Event
of Default, each Grantor hereby grants to Agent, for the benefit of the Lender
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
Software and programs used for the compilation or printout thereof and an
irrevocable license (exercisable without payment of rent or other compensation
to such Grantor) to use and occupy all real estate owned or leased by such
Grantor.
     10. Limitation on Agent’s and Lenders’ Duty in Respect of Collateral. Agent
and each Lender shall use reasonable care with respect to the Collateral and
Excluded Collateral, if any, in its possession or under its control. Neither
Agent nor any Lender shall have any other duty as to any Collateral or Excluded
Collateral in its possession or control or in the possession or control of any
agent or nominee of Agent or such Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. Agent shall be deemed to have exercised reasonable care in the custody
and preservation of any Collateral or Excluded Collateral in its possession if
such Collateral and Excluded Collateral is accorded treatment substantially
equal to that which it accords its own property. Agent shall not be liable or
responsible for any loss or damage to any of the Collateral or Excluded
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
agent or bailee selected by Agent in good faith.
     11. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
Security Agreement
CapitalSource—Global Employment

15



--------------------------------------------------------------------------------



 



payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
     12. Expenses and Attorneys Fees. Without limiting each Grantor’s
obligations under the Credit Agreement or the other Loan Documents, each Grantor
jointly and severally agrees to promptly pay all (to the extent required by the
Credit Agreement) fees, costs and expenses (including reasonable attorneys’ fees
and expenses and allocated costs of internal legal staff) incurred in connection
with (a) protecting, storing, warehousing, appraising, insuring, handling,
maintaining and shipping the Collateral, (b) creating, perfecting, maintaining
and enforcing Agent’s Liens and (c) collecting, enforcing, retaking, holding,
preparing for disposition, processing and disposing of Collateral.
     13. Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.
     14. Limitation by Law. All rights, remedies and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.
     15. Termination of this Security Agreement. Subject to Section 11 hereof,
this Security Agreement shall remain in full force and effect until payment in
full in cash and performance of all of the Obligations, termination of the
Commitments and all outstanding Letters of Credit and a release of all claims
against Agent and the other Lender Parties, and so long as no suits, actions,
proceedings, or claims are pending or threatened against any Indemnitee
asserting any damages, losses or liabilities are indemnified liabilities
hereunder or under the Credit Agreement, whereupon this Security Agreement shall
terminate without further action on the part of any Person.
     16. Successors and Assigns. This Security Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns except that no Grantor may assign its rights or obligations
hereunder without the written consent of all Lenders. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to
Agent, for the benefit of the Lender Parties, hereunder.
Security Agreement
CapitalSource—Global Employment

16



--------------------------------------------------------------------------------



 



     17. Counterparts. This Security Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts taken together shall constitute but one in the same instrument.
This Security Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto. This Security Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by
Agent, electronic means, all of which shall be equally valid.
     18. Applicable Law. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT RESULT IN THE
APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.
     19. Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part of this Security Agreement for
any other purposes or be given substantive effect.
     20. Benefit of the Lender Parties. All Liens granted or contemplated hereby
shall be for the benefit of Agent, individually, and the other Lender Parties,
and all proceeds or payments realized from Collateral in accordance herewith
shall be applied to the Obligations in accordance with the terms of the Credit
Agreement.
     21. Conflict. In the event of any conflict between any term, covenant or
condition of this Security Agreement and any term, covenant or condition of the
Credit Agreement, the provisions of the Credit Agreement shall control and
govern.
     22. Joint and Several. The obligations, covenants and agreements of
Grantors hereunder shall be the joint and several obligations, covenants and
agreements of each Grantor.
[Remainder of page intentionally left blank; signature pages follow]
Security Agreement
CapitalSource—Global Employment

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
GRANTORS:
GLOBAL EMPLOYMENT SOLUTIONS,
a Colorado corporation
GLOBAL EMPLOYMENT HOLDINGS, INC.,
a Delaware corporation

         
 
  By:   /s/ Howard Brill
 
       
 
  Name:   Howard Brill
 
  Title:   Chief Executive Officer and President
 
            [signatures continue on next page]

Security Agreement
CapitalSource—Global Employment

S-1



--------------------------------------------------------------------------------



 



TEMPORARY PLACEMENT SERVICE, INC.,
a Georgia corporation
SOUTHEASTERN PERSONNEL MANAGEMENT, INC.,
a Florida corporation
MAIN LINE PERSONNEL SERVICES, INC.,
a Pennsylvania corporation
FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.,
a New York corporation
EXCELL PERSONNEL SERVICES CORPORATION,
an Illinois corporation
SOUTHEASTERN STAFFING, INC.,
a Florida corporation
BAY HR, INC.,
a Florida corporation
SOUTHEASTERN GEORGIA HR, INC.,
a Georgia corporation
SOUTHEASTERN STAFFING II, INC.,
a Florida corporation
SOUTHEASTERN STAFFING III, INC.,
a Florida corporation
SOUTHEASTERN STAFFING IV, INC.,
a Florida corporation
SOUTHEASTERN STAFFING V, INC.,
a Florida corporation
SOUTHEASTERN STAFFING VI, INC.,
a Florida corporation

         
 
  By:   /s/ Howard Brill
 
       
 
  Name:   Howard Brill
 
  Title:   Executive Vice President
 
            KEYSTONE ALLIANCE, INC.,
a Florida corporation
 
       
 
  By:   /s/ Howard Brill
 
       
 
  Name:   Howard Brill
 
  Title:   President
 
            [signatures continue on next page]

Security Agreement
CapitalSource—Global Employment

S-2



--------------------------------------------------------------------------------



 



              AGENT:
 
            CAPITALSOURCE FINANCE LLC, as Agent
 
       
 
  By:   /s/ Albert Rocha
 
       
 
  Name:   Albert Rocha
 
       
 
  Title:   Senior Counsel
 
       

Security Agreement
CapitalSource—Global Employment

S-3



--------------------------------------------------------------------------------



 



SCHEDULE I
to
SECURITY AGREEMENT
Filing Jurisdictions
The office of the Secretary of State of the State of Colorado
     Global Employment Solutions, Inc.
The office of the Secretary of State of the State of Delaware
     Global Employment Holdings, Inc.
The Florida Secured Transaction Registry of the State of Florida
     Bay HR, Inc.
     Keystone Alliance, Inc.
     Southeastern Personnel Management, Inc.
     Southeastern Staffing, Inc.
     Southeastern Staffing II, Inc.
     Southeastern Staffing III, Inc.
     Southeastern Staffing IV, Inc.
     Southeastern Staffing V, Inc.
     Southeastern Staffing VI, Inc.
The office of the clerk of the superior court of any county of the State of
Georgia
     Southeastern Georgia HR, Inc.
     Temporary Placement Service, Inc.
The office of the Secretary of State of the State of Illinois
     Excell Personnel Services Corporation
Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



The office of the Secretary of State of the State of New York
     Friendly Advanced Software Technology, Inc.
The office of the Secretary of the Commonwealth of the Commonwealth of
Pennsylvania
     Main Line Personnel Services, Inc.
Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



SCHEDULE II
to
SECURITY AGREEMENT
Capital Stock, Instruments, Documents, Chattel Paper
and Letter of Credit Rights

1)   Global Employment Holdings, Inc.

  a)   Capital Stock

  i)   100 shares of common stock of Keystone Alliance, Inc.     ii)   100
shares of common stock of Global Employment Solutions, Inc.

  b)   Instruments, Documents, Letter of Credit Rights and Chattel Paper

  i)   None

2)   Global Employment Solutions, Inc.

  a)   Capital Stock

  i)   1,000 shares of common stock of Excell Personnel Services Corporation    
ii)   1,000 shares of common stock of Friendly Advanced Software Technology,
Inc.     iii)   100 shares of common stock of Main Line Personnel Services, Inc.
    iv)   2,000 shares of common stock of Southeastern Personnel Management,
Inc.     v)   1,000 shares of common stock of Southeastern Staffing, Inc.    
vi)   1,000 shares of common stock of Temporary Placement Service, Inc.

  b)   Instruments, Documents, Letter of Credit Rights and Chattel Paper

  i)   Promissory Note with Guaranty issued by Tommy Jenkins, Brasstown Dental
Arts in the principal amount $30,115.72, dated January 15, 20071     ii)  
Promissory Note with Guaranty issued by Steve Simonds, d/b/a Right to Privacy
Recycling, LLC, in the principal amount $13,867.48, dated December 1, 20042

 

1   The note is issued by a customer of Temporary Placement Service, Inc.
(“TPS”) but issued in the name of Global Employment Solutions, Inc. Borrower
considers the note to be worthless.   2   The note is issued by a customer of
TPS but issued in the name of Global Employment Solutions, Inc. Borrower
considers the note to be worthless.

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



  iii)   Promissory note issued by Chad Hill, d/b/a/ Realty Ready, in the
principal amount $139,960.14, dated November 1, 20043

3)   Southeastern Staffing, Inc.

  a)   Capital Stock

  i)   1,000 shares of common stock of Bay HR, Inc.     ii)   2,000 shares of
common stock of Southeastern Georgia HR, Inc.     iii)   2,000 shares of common
stock of Southeastern Staffing II, Inc.     iv)   2,000 shares of common stock
of Southeastern Staffing III, Inc.     v)   2,000 shares of common stock of
Southeastern Staffing IV, Inc.     vi)   2,000 shares of common stock of
Southeastern Staffing V, Inc.     vii)   1,000 shares of common stock of
Southeastern Staffing VI, Inc.

  b)   Instruments, Documents, Letter of Credit Rights and Chattel Paper

  i)   None.

4)   Temporary Placement Service, Inc.

  a)   Capital Stock

  i)   None

  b)   Instruments, Documents, Letter of Credit Rights and Chattel Paper

  i)   See Global Employment Solutions, Inc.

 

3   The note is issued by a customer of TPS but issued in the name of Global
Employment Solutions, Inc. Borrower considers the note to be worthless.

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



SCHEDULE III
to
SECURITY AGREEMENT
Schedule of Organizational Identification, Offices,
Locations of Collateral, Excluded Collateral
and Records Concerning Collateral and Excluded Collateral, Identification of
Asset Purchases, Mergers and Prior Locations

I.   Each Grantor’s current name and prior official names during the past five
years:

     
Current Name
  Prior Names
Bay HR, Inc.
  —
Excell Personnel Services Corporation
  —
Friendly Advanced Software Technology, Inc.
  —
Global Employment Holdings, Inc.
  R&R Acquisition I, Inc.
R&R Biotech Acquisition I,
Inc.
Global Employment Solutions, Inc.
  —
Keystone Alliance, Inc.
  —
Main Line Personnel Services, Inc.
  —
Southeastern Georgia HR, Inc.
  Ogleburge Publishing, Inc.
Southeastern Personnel Management, Inc.
  —
Southeastern Staffing, Inc.
  —
Southeastern Staffing II, Inc.
  —
Southeastern Staffing III, Inc.
  —
Southeastern Staffing IV, Inc.
  —
Southeastern Staffing V, Inc.
  —
Southeastern Staffing VI, Inc.
  —
Temporary Placement Service, Inc.
  —

II.   Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company):

Each Grantor is a corporation.

III.   Organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued; state of organization or incorporation of each Grantor:

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



         
Grantor
  Org. #   State
Bay HR, Inc.
  P03000072205   FL
Excell Personnel Services Corporation
  5450-972-3   IL
Friendly Advanced Software Technology, Inc.
  None4   NY
Global Employment Holdings, Inc.
  3805232   DE
Global Employment Solutions, Inc.
  19981028215   CO
Keystone Alliance, Inc.
  P06000125496   FL
Main Line Personnel Services, Inc.
  216070   PA
Southeastern Georgia HR, Inc.
  K414959   GA
Southeastern Personnel Management, Inc.
  506946   FL
Southeastern Staffing, Inc.
  F30734   FL
Southeastern Staffing II, Inc.
  P03000004865   FL
Southeastern Staffing III, Inc.
  P03000004863   FL
Southeastern Staffing IV, Inc.
  P03000004866   FL
Southeastern Staffing V, Inc.
  P03000004862   FL
Southeastern Staffing VI, Inc.
  P03000004860   FL
Temporary Placement Service, Inc.
  J306676   GA

VI.   Chief executive office and principal place of business of each Grantor:

     
Grantor
  Office
Bay HR, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Excell Personnel Services Corporation5
  33 North Dearborn Street,
Suite 400
Chicago, IL 60602
 
   
Friendly Advanced Software Technology, Inc.6
  590 Fifth Avenue, 6th and
7th Floors
New York, NY 10036
 
   
Global Employment Holdings, Inc.
  10375 Park Meadows Dr.,
Suite 375
Lone Tree, CO 80124
 
   
Global Employment Solutions, Inc.
  10375 Park Meadows Dr.,
Suite 375
Lone Tree, CO 80124
 
   
Keystone Alliance, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Main Line Personnel Services, Inc.
  100 Presidential Boulevard
North, Suite 200
Bala Cynwyd, PA 19004

 

4   The State of New York does not issue organizational identification numbers.
  5   The Grantor expects to move its chief executive office and principal place
of business to 33 West Monroe Street Chicago, IL 60603 in April 2007.   6   This
address is effective upon completion of the Closing Date Acquisition.

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



     
Grantor
  Office
Southeastern Georgia HR, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Southeastern Personnel Management, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Southeastern Staffing, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Southeastern Staffing II, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Southeastern Staffing III, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Southeastern Staffing IV, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Southeastern Staffing V, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Southeastern Staffing VI, Inc.
  3350 Buschwood Park Drive,
Suite 200
Tampa, FL 33618
 
   
Temporary Placement Service, Inc.
  300 West Emory Street,
Suite 205
Dalton, GA 30720

VII.   Other offices of each Grantor:

     
Name
  Office
Friendly Advanced Software Technology, Inc.
  700 Veterans Highway, Suite 220
 
  Hauppauge, NY 11788
 
   
 
  700 Lanidex Plaza
 
  1st Floor
 
  Parsippany, NJ 07054
 
   
 
  1120 Connecticut Avenue NW,
 
  Suite 270
 
  Washington, DC 20036
 
   
 
  2275 Research Blvd.
 
  Suite 500
 
  Rockville, MD 20850

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



           
Name
  Office
 
  202 Mamaroneck Avenue
 
  White Plains, NY 10601
 
   
 
  2929 East Commercial Boulevard,
 
  Suite 500
Southeastern Staffing, Inc.
  Fort Lauderdale, FL 33308
 
   
Temporary Placement Service, Inc.
  3710 Old Milton Parkway, Suite
 
  105
 
  Alpharetta, GA 30005
 
   
 
  One Midtown Plaza
 
  1360 Peachtree Street, Suite 930
 
  Atlanta, GA 30309
 
   
 
  4210 Columbia Road 2A
 
  Martinez, GA 30907
 
   
 
  227 Plott Street
 
  Blairsville, GA 30512
 
   
 
  5415 Progress Court, Suites C & D
 
  Braselton, GA 30517
 
   
 
  4300 Buford Drive NE, 18A
 
  Buford, GA 30518
 
   
 
  207 West Belmont Drive
 
  Calhoun, GA 30701
 
   
 
  857 JFH Parkway
 
  Cartersville, GA 30120
 
   
 
  18B Barry Drive
 
  White, GA 30184
 
   
 
  2120 J Highway 76
 
  Chatsworth, GA 30705
 
   
 
  300 West Emery Street, Suites
 
  100, 106, 108 and 202
 
  Dalton, GA 30720
 
   
 
  2514 E. Walnut Avenue, Suite

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



           
Name
  Office
 
  9
 
  Dalton, GA 30720
 
   
 
  978 South Main Street, Suite 101
 
  Ellijay, GA 30540
 
   
 
  195 Pearl Nix Parkway, Suite 6
 
  Gainesville, GA 30504
 
   
 
  3895 Cherokee Street, Suite 360
 
  Kennesaw, GA 30144
 
   
 
  101 E. Lafayette Square
 
  Lafayette, GA 30728
 
   
 
  4850 Sugarloaf Parkway, Suite 211
 
  Lawrenceville, GA 30044
 
   
 
  6135 Peachtree Parkway, Suite 103
 
  Norcross, GA 30092
 
   
 
  5436 Battlefield Parkway
 
  Ringgold, GA 30736
 
   
 
  180 Shorter Avenue
 
  Rome, GA 30165
 
   
 
  3558 Highway 138 SE
 
  Stockbridge, GA 30281
 
   
 
  107 Spring Street
 
  Washington, GA 30673

VIII.   Warehouses, Consignees and Processors:

None.

IX.   Other premises at which Collateral or Excluded Collateral is stored or
located:

c/o Sungard7
 

7   Off-site location for computer servers in facility run by Sungard.

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



500 East 84th Avenue, Suite E-5
Thornton, Colorado 80229
Iron Mountain8
P.O. Box 915004
Dallas, Texas 75391-5004
Iron Mountain9
121-B Kelsey Lane
Tampa, Florida 33619
Battlefield Storage10
137 Liberty Lane
Ringgold, Georgia 30736
All Seasons Self Storage11
1060 Vista Drive
Dalton, Georgia 30721
Augusta Sound12
634 South Old Belair Road
Grovetown, Georgia 30813
Statham Storage13
370 Sunset Drive
Statham, Georgia 30666

  X.   Locations of records concerning Collateral and/or Excluded Collateral:

     See IX.
 

8   The provided address is the contact address of the entity operating the
off-site facility at which Parent and Main Line Personnel Services, Inc. store
their off-site files not needed in the day-to-day operations, including payroll
files, human resources, tax information, accounts payable, etc.   9   The
provided address is the contact address of the entity operating the off-site
facility at which Southeastern Staffing, Inc. stores all its and its
subsidiaries off-site files not needed in the day-to-day operations, including
payroll files, human resources, tax information, accounts payable, etc.   10  
The provided address is the contact address of the entity operating the off-site
facility at which TPS stores off-site files related to payroll.   11   The
provided address is the contact address of the entity operating the off-site
facility at which TPS stores off-site files not needed in the day-to-day
operations, including files related to accounting, payroll, billing, and
accounts receivable and miscellaneous files.   12   The provided address is the
contact address of the entity operating the off-site facility at which TPS
stores off-site miscellaneous files and furniture not needed in the day-to-day
operations.   13   The provided address is the contact address of the entity
operating an off-site facility that TPS uses for temporary storage of
miscellaneous files and equipment, such as computers and a copy machine. not
needed in the day-to-day operations.

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



  XI.   Persons from whom assets have been acquired, during the past five years,
other than in the ordinary course of business:     •   The Closing Date
Acquisition.     XII.   Description of all mergers during the past five years
that each Grantor has been a party to:     •   In connection with the
recapitalization of Borrower and effective on or about April 10, 2006, Borrower
was the surviving entity of a merger with Global Merger Corp, a Colorado
corporation. Global Merger Corp was a subsidiary of Parent and was created for
the sole purpose of merging into Borrower at the time of the closing of the
recapitalization.     •   While named Michaels & Associates, Inc. and effective
on or about 4/1/2004, Temporary Placement Service, Inc. was the surviving entity
of a merger with Temporary Placement Service, Inc., a Georgia corporation. In
connection with the merger Michaels & Associates, Inc. changed its name to
Temporary Placement Service, Inc.     XIII.   List of all prior locations of
each Grantor during the past five years:

     
Grantor
  Office
Bay HR, Inc.
  1120 Pinellas Bayway, Suite 208
St. Petersburg, FL 33701

225 West Busch Boulevard
Tampa, FL 33612
 
   
Friendly Advanced Software Technology, Inc.
  700 Veterans Highway, Suite 220
Hauppauge, NY 11788

1383 Veterans Hwy, Suite 32
Hauppauge, NY 11788
 
   
Global Employment Holdings, Inc.
  9090 Ridgeline Boulevard,
Suite 205
Littleton CO 80129

c/o Kirk M. Warshaw
47 School Street
Chatham, NJ 07928
 
   
Global Employment Solutions, Inc.
  9090 Ridgeline Boulevard,
Suite 205
Littleton CO 80129

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



     
Grantor
  Office
 
  801 West Mineral Avenue
Littleton, CO 80129

215 Union Boulevard, Suite 400
Lakewood, CO 80228

14142 Denver West Parkway,
Suite 350
Golden, CO 80401
 
   
Southeastern Georgia HR, Inc.
  225 West Busch Boulevard
Tampa, FL 33612
 
   
Southeastern Personnel Management, Inc.
  225 West Busch Boulevard
Tampa, FL 33612
 
   
Southeastern Staffing, Inc.
  225 West Busch Boulevard
Tampa, FL 33612

3000 North East 30th Place,
Suite 100
Ft. Lauderdale, FL 33306

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
to
SECURITY AGREEMENT
Motor Vehicles
     None.
Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



SCHEDULE V
to
SECURITY AGREEMENT
Designated Deposit Accounts

             
Bank
  Grantor   Account #   Purpose of Account
Bank of America
  Southeastern Staffing, Inc. / Borrower   Confidential
treatment
requested; the
omitted
information
has been filed
separately
with the
Securities and
Exchange
Commission   Commercial payroll
 
  Borrower     Professional payroll
 
         
 
  Borrower     Internal payroll
 
         
 
  Borrower     Master cash account
 
         
 
  Borrower     Accounts payable
 
         
 
  Borrower     Career Blazers
contingency ACH &
wire
 
  Borrower     Philadelphia blocked
lockbox account
 
  Borrower     Chicago blocked
lockbox account
 
  Borrower     Georgia blocked
lockbox account
 
  Borrower     Career Blazers New
York blocked lockbox
account
 
  Southeastern Staffing, Inc.     Master cash account
 
         
 
  Southeastern Staffing, Inc.     Depository account
 
         
 
  Southeastern Staffing, Inc.     ACH account
 
         
 
  Southeastern Staffing, Inc.     Payroll account
 
         
 
  Southeastern Staffing, Inc.     Internal staff payroll
 
         
 
  Southeastern Staffing, Inc.     Operating account

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



             
Bank
  Grantor   Account #   Purpose of Account
Wells Fargo
  Borrower   Confidential treatment requested; the omitted information has been
filed separately with the Securities and Exchange Commission   Master cash
account
 
           
 
  Borrower   Restricted lockbox
 
           
 
  Borrower     Accounts payable
 
           
 
  Borrower     Payroll
 
           
 
  Southeastern Staffing, Inc.     Accounts
payable/Operating
account
 
  Southeastern Staffing, Inc.     Garnishments
 
         
Sun Trust
  Borrower     Master cash account
 
         
 
  Temporary Placement Service, Inc.     Payroll (not used)
 
         
 
  Temporary Placement Service, Inc.     Payroll
 
         
 
  Southeastern Staffing, Inc.     Direct deposit & ACH
receipts
 
         
 
  Southeastern Staffing, Inc.     Leased employee
payroll
 
         
 
  Southeastern Staffing, Inc.     Internal payroll
 
         
 
  Southeastern Staffing, Inc.     Customer cash deposits
 
         
 
  Southeastern Staffing, Inc.     Accounts
payable/Operating
account
 
         
 
  Southeastern Staffing, Inc.     Garnishments
 
         
HSBC
  Borrower     New York payroll

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



             
Bank
  Grantor   Account #   Purpose of Account
First Trust
  Borrower   Confidential treatment requested; the omitted information has been
filed separately with the Securities and Exchange Commission   Philadelphia
payroll
 
         
Wachovia
  Friendly Advanced Software Technology, Inc.     Restricted lockbox
 
         
 
  Friendly Advanced Software Technology, Inc.     Accounts payable
 
         
 
  Friendly Advanced Software Technology, Inc.     Payroll
 
         
 
  Friendly Advanced Software Technology, Inc.     Payroll
 
         
 
  Friendly Advanced Software Technology, Inc.     Flexible spending
account
 
         
BB&T
  Southeastern Staffing, Inc.     Florida Keys/North
Carolina payroll

Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
to
SECURITY AGREEMENT
Commercial Tort Claims
     None.
Security Agreement
CapitalSource—Global Employment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
POWER OF ATTORNEY
     This Power of Attorney is executed and delivered by each of the undersigned
(each a “Grantor” and collectively, the “Grantors”), to CAPITALSOURCE FINANCE
LLC (hereinafter referred to as “Attorney”), as Agent for the benefit of the
Lender Parties, under that certain Credit Agreement and that certain Security
Agreement (the “Security Agreement”), both dated as of                     ,
2007, and other related documents (the “Loan Documents”). No person to whom this
Power of Attorney is presented, as authority for Attorney to take any action or
actions contemplated hereby, shall be required to inquire into or seek
confirmation from any Grantor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and each
Grantor irrevocably waives any right to commence any suit or action, in law or
equity, against any person or entity which acts in reliance upon or acknowledges
the authority granted under this Power of Attorney. The power of attorney
granted hereby is coupled with an interest, and may not be revoked or canceled
by any Grantor without Attorney’s written consent.
     Each Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as such Grantor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, from time to time in Attorney’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or advisable to
accomplish the purposes of the Loan Documents and, without limiting the
generality of the foregoing, each Grantor hereby grants to Attorney the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, and, subject to the terms of the Security Agreement, at any time
(except as provided below), to do the following: (a) during the existence of an
Event of Default, change the mailing address of such Grantor, open a post office
box on behalf of such Grantor, open mail for such Grantor, and ask, demand,
collect, give acquittances and receipts for, take possession of, endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, and notices in
connection with any property of such Grantor; (b) effect any repairs to any
asset of such Grantor, or continue to obtain any insurance and pay all or any
part of the premiums therefor and costs thereof, and make, settle and adjust all
claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (c) pay or discharge any taxes, liens,
security interests, or other encumbrances levied or placed on or threatened
against such Grantor or its property; (d) defend any suit, action or proceeding
brought against such Grantor if such Grantor does not defend such suit, action
or proceeding or if Attorney reasonably believes that such Grantor is not
pursuing such defense in a manner that will maximize the recovery to Attorney,
and settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Attorney may
deem appropriate; (e) during the existence of an Event of Default, file or
prosecute any claim, litigation, suit or proceeding in any court of competent
jurisdiction or before any arbitrator, or take any other action otherwise deemed
appropriate by Attorney for the purpose of collecting any and all such moneys
due to such Grantor whenever payable and to enforce any other right in respect
of such Grantor’s property; (f) during the
Security Agreement
CapitalSource—Global Employment

1



--------------------------------------------------------------------------------



 



existence of an Event of Default, cause the certified public accountants then
engaged by such Grantor to prepare and deliver to Attorney at any time and from
time to time, promptly upon Attorney’s request, the following reports: (1) a
reconciliation of all accounts, (2) an aging of all accounts, (3) trial
balances, (4) test verifications of such accounts as Attorney may request, and
(5) the results of each physical verification of inventory, if any;
(g) communicate in its own name with any party to any contract with regard to
the assignment of the right, title and interest of such Grantor in and under the
contract and other matters relating thereto; (h) to file such financing
statements with respect to the Security Agreement, with or without such
Grantor’s signature, or to file a photocopy of the Security Agreement in
substitution for a financing statement, as the Agent may deem appropriate and to
execute in such Grantor’s name such financing statements and amendments thereto
and continuation statements which may require such Grantor’s signature;
(i) execute, in connection with any sale provided for in any Loan Document, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to collateral subject to the Loan Documents and to otherwise direct such
sale or resale; (j) during the existence of an Event of Default, exercise the
rights of such Grantor with respect to the obligation of all account debtors to
make payment or otherwise render performance to such Grantor; (k) during the
existence of an Event of Default, exercise the rights of such Grantor to, and
take any and all actions that Attorney deems appropriate to realize the benefit
of, any Intellectual Property; and (l) during the existence of an Event of
Default, assert any claims such Grantor may have, from time to time, against any
other party to any contract to which such Grantor is a party and to otherwise
exercise any right or remedy of such Grantor thereunder all as though Attorney
were the absolute owner of the property of such Grantor for all purposes, and to
do, at Attorney’s option and such grantor’s expense, at any time or from time to
time (except as provided above), all acts and other things that Attorney
reasonably deems necessary to perfect, preserve, or realize upon such Grantor’s
property or assets and Attorney’s liens thereon, all as fully and effectively as
such Grantor might do. Each Grantor hereby ratifies, to the extent permitted by
law, all that said Attorney shall lawfully do or cause to be done by virtue
hereof.
[remainder of page intentionally left blank; signature pages follow]
Security Agreement
CapitalSource—Global Employment

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Power of Attorney is executed by each Grantor
pursuant to the authority of its managers or board of directors, as applicable,
this ___th day of                     , 2007.
GRANTORS:
GLOBAL EMPLOYMENT SOLUTIONS,
a Colorado corporation
GLOBAL EMPLOYMENT HOLDINGS, INC.,
a Delaware corporation

         
 
  By:    
 
       
 
  Name:   Howard Brill
 
  Title:   Chief Executive Officer and President
 
            [signatures continue on next page]

Security Agreement
CapitalSource—Global Employment

S-1



--------------------------------------------------------------------------------



 



TEMPORARY PLACEMENT SERVICE, INC.,
a Georgia corporation
SOUTHEASTERN PERSONNEL MANAGEMENT, INC.,
a Florida corporation
MAIN LINE PERSONNEL SERVICES, INC.,
a Pennsylvania corporation
FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.,
a New York corporation
EXCELL PERSONNEL SERVICES CORPORATION,
an Illinois corporation
SOUTHEASTERN STAFFING, INC.,
a Florida corporation
BAY HR, INC.,
a Florida corporation
SOUTHEASTERN GEORGIA HR, INC.,
a Georgia corporation
SOUTHEASTERN STAFFING II, INC.,
a Florida corporation
SOUTHEASTERN STAFFING III, INC.,
a Florida corporation
SOUTHEASTERN STAFFING IV, INC.,
a Florida corporation
SOUTHEASTERN STAFFING V, INC.,
a Florida corporation
SOUTHEASTERN STAFFING VI, INC.,
a Florida corporation
KEYSTONE ALLIANCE, INC.,
a Florida corporation

         
 
  By:    
 
       
 
  Name:   Howard Brill
 
  Title:   Executive Vice President

Security Agreement
CapitalSource—Global Employment

S-2



--------------------------------------------------------------------------------



 



NOTARY PUBLIC CERTIFICATE
     On this ___day of                     , 2007,
                                         , who is personally known to
me,appeared before me in his capacity as the
                                                             , of           
                                                                       (the
“Grantor”) and executed on behalf of such Grantor the Power of Attorney in favor
of CapitalSource Finance LLC, as Agent, to which this Certificate is attached.

     
 
   
 
  Notary Public

Security Agreement
CapitalSource—Global Employment

1